DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is responsive to the application filed on April 4, 2022.  Claims 1-20 are pending at the time of examination.

Specification
Content of Specification is objected.
 (b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
Please update the Cross-References accordingly. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,715,552.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to 


Instant application				Patent (‘552)
Claim 1. A method for presenting content to a user, the content comprising a plurality of content items having a plurality of attributes, the method comprising: using at least one computer hardware processor to perform:  5obtaining user context information including a first keyword; identifying, based at least in part on the first keyword, a first attribute and a second attribute among the plurality of attributes, the first attribute being a characteristic of the first keyword and the second attribute being another characteristic of the first keyword;  10obtaining, based at least in part on the user context information, at least one second-order user preference among attributes in the plurality of attributes including a preference between the first attribute and the second attribute; identifying a set of content items among the plurality of content items based, at least in part, on the first attribute and the second attribute;  15determining a ranking of content items in the set of content items based, at least in part, on the at least one second-order user preference; and presenting at least a portion of the set of content items to the user in accordance with the ranking.
1. A method for presenting content to a user, the content comprising a plurality of content items having a plurality of attributes, the method comprising: using at least one computer hardware processor to perform: obtaining user context information including a first keyword; identifying, based at least in part on the first keyword, a first attribute and a second attribute among the plurality of attributes, the first attribute being a characteristic of the first keyword and the second attribute being another characteristic of the first keyword; obtaining, based at least in part on the user context information, at least one second-order user preference among attributes in the plurality of attributes including a preference between the first attribute and the second attribute; identifying a set of content items among the plurality of content items based, at least in part, on the first attribute and the second attribute; determining a ranking of content items in the set of content items based, at least in part, on the at least one second-order user preference; and presenting at least a portion of the set of content items to the user in accordance with the ranking.
9. At least one non-transitory computer-readable storage medium storing processor- 15executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform a method for presenting content to a user, the content comprising a plurality of content items having a plurality of attributes, the method comprising: obtaining user context information including a first keyword;  20identifying, based at least in part on the first keyword, a first attribute and a second attribute among the plurality of attributes, the first attribute being a characteristic of the first keyword and the second attribute being another characteristic of the first keyword; obtaining, based at least in part on the user context information, at least one second-order user preference among attributes in the plurality of attributes including a preference between the 25first attribute and the second attribute; identifying a set of content items among the plurality of content items based, at least in part, on the first attribute and the second attribute; determining a ranking of content items in the set of content items based, at least in part, on the at least one second-order user preference; and  30presenting at least a portion of the set of content items to the user in accordance with the ranking.
9. At least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform a method for presenting content to a user, the content comprising a plurality of content items having a plurality of attributes, the method comprising: obtaining user context information including a first keyword; identifying, based at least in part on the first keyword, a first attribute and a second attribute among the plurality of attributes, the first attribute being a characteristic of the first keyword and the second attribute being another characteristic of the first keyword; obtaining, based at least in part on the user context information, at least one second-order user preference among attributes in the plurality of attributes including a preference between the first attribute and the second attribute; identifying a set of content items among the plurality of content items based, at least in part, on the first attribute and the second attribute; determining a ranking of content items in the set of content items based, at least in part, on the at least one second-order user preference; and presenting at least a portion of the set of content items to the user in accordance with the ranking.
15. A system for presenting content to a user, the content comprising a plurality of content items having a plurality of attributes, the system comprising: at least one computer hardware processor to perform: obtaining user context information including a first keyword;  25identifying, based at least in part on the first keyword, a first attribute and a second attribute among the plurality of attributes, the first attribute being a characteristic of the first keyword and the second attribute being another characteristic of the first keyword; obtaining, based at least in part on the user context information, at least one 30second-order user preference among attributes in the plurality of attributes including a preference between the first attribute and the second attribute;  4074552.161identifying a set of content items among the plurality of content items based, at least in part, on the first attribute and the second attribute; determining a ranking of content items in the set of content items based, at least in part, on the at least one second-order user preference; and  5presenting at least a portion of the set of content items to the user in accordance with the ranking.
15. A system for presenting content to a user, the content comprising a plurality of content items having a plurality of attributes, the system comprising: at least one computer hardware processor to perform: obtaining user context information including a first keyword; identifying, based at least in part on the first keyword, a first attribute and a second attribute among the plurality of attributes, the first attribute being a characteristic of the first keyword and the second attribute being another characteristic of the first keyword; obtaining, based at least in part on the user context information, at least one second-order user preference among attributes in the plurality of attributes including a preference between the first attribute and the second attribute; identifying a set of content items among the plurality of content items based, at least in part, on the first attribute and the second attribute; determining a ranking of content items in the set of content items based, at least in part, on the at least one second-order user preference; and presenting at least a portion of the set of content items to the user in accordance with the ranking.




Examiner Note: Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,294,977.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Reasons for Allowance
The closest prior art publication to Huang (US 2008/0215543 A1) discloses a system and method include constructing a graph-based query that is indicative of a user's preference-levels for different features of a search item (a product, for example).  The constructed graph-based query is executed by comparing the user's preference-levels for the different features of the product, which are graphically represented in the query, with information related to sentiments expressed by other users regarding the product.  Information related to the sentiments expressed by other users regarding the product can include system-generated product performance graphs constructed from comments regarding the product obtained from the World Wide Web (or other network).  Results returned and output upon execution of the graph-based query include system-generated product performance graphs that are similar to the user-submitted query. 
Prior art of publication to Sweeney et al. (US 2013/0007124 A1) discloses a method and system for performing a semantic operation on a social network. the method comprises receiving a social network user context associated with a user of the social network; generating, through a semantic operation, an interest network based on the user context information; and filtering, ranking or augmenting, using at least one processor executing stored program instructions, a retrieval of information related to the social network based on the interest network; wherein the interest network comprises concepts represented by a data structure associated with the concepts in the interest network.
 
	The prior art made of record fails to teach or fairly suggest obtaining, based at least in part on the user context information, at least one second-order user preference among attributes in the plurality of attributes including a preference between the first attribute and the second attribute; identifying a set of content items among the plurality of content items based, at least in part, on the first attribute and the second attribute; determining a ranking of content items in the set of content items based, at least in part, on the at least one second-order user preference, together with all elements recited in independent claim 1, and substantially similar to independent claims 9 and 15.
	Thus, prior art made of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        December 13, 2022